Rugg, C.J.
There was evidence tending to show that the plaintiff, while walking on the "reserved space” in Huntington Avenue in Boston, where there was neither a break nor cross walk, toward a white post with the purpose there to become a passenger of the defendant, was struck by one of the defendant’s cars and injured. When Huntington Avenue was laid out, this space was specially reserved under St. 1894, c. 324, for street railway track location. The case at bar is governed by Crowell v.- Boston Elevated Railway, 234 Mass. 393, where it was held that, under similar circumstances, the traveller was at most' a bare licensee as to the *606defendant, which owed her no duty except to refrain from wanton or reckless conduct. The differences between that case and the present one are immaterial and do not call for the application of a different principle.

Exceptions sustained.